 


114 HR 3258 IH: WORC Grant Program Act of 2015
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3258 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2015 
Mr. Norcross (for himself, Ms. Schakowsky, Mr. Garamendi, and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Workforce Innovation and Opportunity Act to establish a scholarship program for dislocated workers or unemployed individuals transitioning into manufacturing employment. 
 
 
1.Short TitleThis Act may be cited as the Workers Opportunity and Retraining Competitive Grant Program Act of 2015 or the WORC Grant Program Act of 2015. 2.Manufacturing Worker Transition Scholarship Program (a)AmendmentSubtitle D of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 2916) is amended by adding after section 171 the following new section: 
 
171A.Manufacturing worker transition scholarship program 
(a)In generalThe Secretary shall establish a manufacturing worker scholarship program to award States competitive grants to be used to provide scholarships to dislocated workers or unemployed individuals through State and local boards to support worker’s endeavors to transition into manufacturing positions. (b)Eligibility (1)Worker EligibilityTo be eligible for the scholarship program established under this section, dislocated workers or unemployed individuals shall be enrolled in a qualifying manufacturing training course designed to provide skills for employment in manufacturing. 
(2)Program EligibilityState or local boards participating in the scholarship program established under this section shall— (A)have formal agreements or partnerships with qualifying manufacturing training course providers; and 
(B)have commitments from local employers, community leaders, and State or local economic development initiatives to mentor dislocated workers or unemployed individuals in order to aid their transition into manufacturing industries. (c)Activities (1)In GeneralActivities to be carried out under the scholarship program established under this section shall be coordinated by State or local boards, including transferring scholarship awards to qualifying manufacturing training course providers on behalf of the dislocated workers or unemployed individuals receiving scholarships. 
(2)State and Local Board DiscretionFor purposes of scholarship awards distributed by a State or local board, such board shall define the term manufacturing. (3)Repayment Upon Eligibility ViolationsIf a dislocated worker or unemployed individual does not complete the qualifying manufacturing training course or substitutes non-manufacturing courses for manufacturing courses, the amount of the awarded scholarship shall be repaid to the State or local board. 
(d)Limitations 
(1)Monetary Award LimitScholarship funding for any dislocated worker or unemployed individual may not exceed $2,000 per year. (2)Eligibility LimitScholarship funding for any dislocated worker or unemployed individual may not exceed 2 years. 
(3)Scholarship Use LimitA scholarship awarded under this section may only be used for payment towards qualifying manufacturing training courses. (4)Supportive Services LimitA scholarship awarded under this section may not be used for supportive services. 
(e)Qualifying Manufacturing Training Course DefinedThe term qualifying manufacturing training course— (1)means any course or job training activity that is offered by a postsecondary educational institution, area vocational education school, or other eligible provider that— 
(A)provides knowledge and skills related to manufacturing in emerging industries or industries where there are jobs available in the community, as determined by a State or local board; and (B)offers credits or other credentials to enrollees for completion of the program; and 
(2)may include internships or apprenticeships that provide credit or other credentials for completion of the program.. (b)Table of contents amendmentThe table of contents in section 1(b) of the Workforce Innovation and Opportunity Act is amended by inserting after the item relating to section 171 the following new item: 
 
 
Sec. 171A. Manufacturing worker transition scholarship program.. 
 
